Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Shelf Registration Statement of Power REIT on Form S-3 (No. 333-180693) of our report dated April 1, 2014 relating to our audit of the consolidated financial statements of Power REITand Subsidiariesas of December31, 2013 and for the year then ended included in the Annual Report on Form10-K of Power REIT for the year ended December31, 2014. /s/ CohnReznick New York, NY March 31, 2015
